Case 8:20-cv-02779-CEH-CPT Document 11 Filed 12/31/20 Page 1 of 5 PageID 306




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WAYNE D. SCHNEIDERHAN,

      Plaintiff,

v.                                                   Case No: 8:20-cv-2779-T-36CPT

GEICO GENERAL INSURANCE
COMPANY, AMBER R. BUNTING
and BENJAMIN G COGGEN,

      Defendants.
___________________________________/

                                      ORDER

      This matter comes before the Court upon Plaintiff's Motion to Remand with

Incorporated Memorandum of Law in Support of Motion and in Opposition to

Defendant Geico's Notice of Removal [Doc. 7], filed on December 7, 2020. In the

motion, Plaintiff states that the complaint was timely amended to add Amber Bunting

and Greg Coggen as defendants, and because they are both residents of Florida this

defeats diversity jurisdiction. [Doc. 7 ¶¶ 4, 5]. The Court, having considered the

motion and being fully advised in the premises, will deny without prejudice Plaintiff's

Motion to Remand with Incorporated Memorandum of Law in Support of Motion

and in Opposition to Defendant Geico's Notice of Removal.

 I.   BACKGROUND

      This action was initially filed against Defendant Geico General Insurance

Company on September 24, 2020 in the Circuit Court of the Sixth Judicial Circuit, in
Case 8:20-cv-02779-CEH-CPT Document 11 Filed 12/31/20 Page 2 of 5 PageID 307




and for Pinellas County, Florida. [Docs. 1-1, 1-8]. It was removed by Geico on

November 24, 2020, based upon diversity of citizenship under 28 U.S.C. §§ 1332(a)(1)

and 1441. [Doc. 1 ¶ 1]. Among other things, Geico alleged that “Plaintiff is a citizen

of the State of Florida” and that Geico “is incorporated in the State of Maryland and

maintains its principal place of business in Chevy Chase, Maryland.” Id. ¶¶ 3, 4. On

December 4, 2020, Plaintiff filed an amended complaint, which among other things,

added two parties, asserting claims against Amber R. Bunting as owner of the vehicle

involved in the collision giving rise to the lawsuit and Benjamin Coggen who allegedly

operated the vehicle. [Doc. 6 ¶¶ 3, 4]. They are both residents of Spring Hill, Florida.

Id. Plaintiff them moved to remand the action to state court, arguing that the current

presence in the lawsuit of Amber R. Bunting and Greg Coggen defeats diversity

jurisdiction of this Court and that the amendment was not filed with the purpose of

destroying diversity. [Doc. 7 ¶¶ 4, 5, p. 4]. Defendant did not file a response to the

motion.

II.    DISCUSSION

       “An action filed in state court may be removed to federal court based upon

diversity or federal question jurisdiction.” Pacheco de Perez v. AT & T Co., 139 F.3d 1368,

1373 (11th Cir. 1998) (citing 28 U.S.C. § 1441(a), (b)). Diversity jurisdiction exists

where the suit is between citizens of different states and the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(a)(1). Each defendant must be diverse from each

plaintiff. Riley v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337 (11th

Cir. 2002). For purposes of diversity jurisdiction, citizenship is equivalent to
                                            2
Case 8:20-cv-02779-CEH-CPT Document 11 Filed 12/31/20 Page 3 of 5 PageID 308




domicile. Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013). “Domicile is

not synonymous with residence; one may temporarily reside in one location, yet

retain domicile in a previous residence.” Molinos Valle Del Cibao, C. por A. v. Lama, 633

F.3d 1330, 1341–42 (11th Cir. 2011). “Residence alone is not enough.” Travaglio, 735

F.3d at 1269. “[D]iversity jurisdiction is determined at the time of filing the complaint

or, if the case has been removed, at the time of removal.” Thermoset Corp. v. Bldg.

Materials Corp of Am., 849 F.3d 1313, 1317 (11th Cir. 2017). However, “[i]f after

removal the plaintiff seeks to join additional defendants whose joinder would destroy

subject matter jurisdiction, the court may deny joinder, or permit joinder and remand

the action to the State court.” 28 U.S.C. § 1447.

       The Eleventh Circuit Court of Appeals “ha[s] explained before that the

determination of whether a resident defendant has been fraudulently joined must be

based upon the plaintiff's pleadings at the time of removal, supplemented by any affidavits

and deposition transcripts submitted by the parties.” Shannon v. Albertelli Firm, P.C., 610 F.

App'x 866, 870–71 (11th Cir. 2015) (quoting Legg v. Wyeth, 428 F.3d 1317, 132 2 (11th

Cir.2005)). Additionally, “the removing party has the burden of proving that . . . the

plaintiff has fraudulently pled jurisdictional facts to bring the resident defendant into

[the action].” Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997) (citing Cabalceta

v. Standard Fruit Co., 883 F.2d 1553, 1561 (11th Cir. 1989)). Defendant has not opposed

or presented arguments regarding joinder of the individual defendants. Based on its

review of the allegations in the amended complaint [Doc. 6] and the motion to remand

[Doc. 7], the Court finds that joinder in this case is not fraudulent and has not been
                                              3
Case 8:20-cv-02779-CEH-CPT Document 11 Filed 12/31/20 Page 4 of 5 PageID 309




done for the purpose of destroying diversity. As such, joinder of defendants Amber R.

Bunting and Benjamin Coggen is appropriate.

       However, the motion is due to be denied. Plaintiff has not pleaded the

citizenship of the new defendants. 1 The amended complaint alleges that Amber R.

Bunting and Benjamin Coggen are residents of Florida. It is well established that for

purposes of determining jurisdiction it is domicile, and not residency, that is

determinative. Travaglio, 735 F.3d at 1269; Molinos Valle Del Cibao, C. por A., 633 F.3d

at 1341–42. That the new defendants are residents of Florida is not sufficient to

establish their citizenship. As such, the Court cannot find that diversity had been

destroyed.

       Accordingly, it is hereby ORDERED:

           1. Plaintiff's Motion to Remand with Incorporated Memorandum of Law

              in Support of Motion and in Opposition to Defendant Geico's Notice of

              Removal [Doc. 7] is DENIED, without prejudice. Plaintiff may file an

              amended complaint which sufficiently alleges the citizenship of

              defendants Amber R. Bunting and Benjamin Coggen and then renew his

              motion to remand, if he so chooses.




1
 The Court finds that the evidence provided with the notice of removal sufficiently establishes
Plaintiff’s citizenship in Florida.
                                              4
Case 8:20-cv-02779-CEH-CPT Document 11 Filed 12/31/20 Page 5 of 5 PageID 310




      DONE AND ORDERED in Tampa, Florida on December 31, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                        5
